DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/21; 7/7/21; 10/19/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baghsorkhi et al. (U.S. Patent Application Publication No. 2019/0138007) and further in view of Robinson et al. (WO 2020/224910A1).

Regarding Claim 1, Baghsorkhi et al. teaches A computer-implemented method for vehicle-to-vehicle communications (Baghsorkhi et al. teaches methods and apparatus to update autonomous vehicle perspectives (para [0001]); the communication involves V2V (par [0031]; FIG. 1)), the method comprising: obtaining from a first autonomous vehicle (second vehicle 106 (FIG. 1)), by a computing system comprising one or more computing devices onboard a second autonomous vehicle (environment analyzer 104 onboard an autonomous vehicle 102 (FIG. 1)), a first compressed intermediate environmental representation (Baghsorkhi et al. teaches that a first autonomous vehicle includes environment analyzer (par [0033]; FIG. 1); environmental analyzer updates a first profile by requesting one or more of the second data from the second vehicle (par [0038]); the second data is generated by the second autonomous vehicle 106 (par [0035]); second data represents a missing object (par [0040]); a profile generator compresses the first profile and transmits the first profile to the second autonomous vehicle (par [0051]); the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]); profile of an environment is a data structure that describes the environment according to predefined data elements (par [0031]); for LIDAR sensor, cameras and and/or radar sensors, the YOLO deep learning system analyzes and filters the LIDAR data, camera data, and the radar data for one or more of way data, edge data, background data, or other visual sensor data (par [0049])), wherein the first compressed intermediate environmental representation is indicative of at least a portion of an environment of the second autonomous vehicle (Baghsorkhi et al. teaches that the environment analyzer identifies missing data in the first data for objects in the first perspective (par [0039]); perspective includes the nodes in the environment and the environment in general (par [0028]); when determined that the missing data is due to an impairment, the environment analyzer identifies nodes in the environment that can provide sensor data for the missing object based on the relative location of the nodes in the environment (par [0039][0127]; FIGS. 8a, 8b), indicating that the missing object is in environment of requesting autonomous vehicle); generating, by the computing system, a first decompressed intermediate environmental representation by decompressing the first compressed intermediate environmental representation (Baghsorkhi et al. teaches that the profile generator compresses the first profile and transmits the first profile to the second autonomous vehicle (par [0051]); the compressed first profile ; determining, by the computing system using one or more machine-learned models, an updated intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and a second intermediate environmental representation generated by the second autonomous vehicle (Baghsorkhi et al. teaches that the first autonomous vehicle uses sensors to generate the first data from environment A (par [0037]); a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); determines a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment, and update the first profile based on the difference (par [0031]); the environment analyzer updates the first perspective (par [0040]); the processing system of a vehicle that executes the instructions of updating profile is a self-learning machine such as a neural network (par [0208]; FIG. 9)); and generating, by the computing system, an autonomy output for the second autonomous vehicle based at least in part on the updated intermediate environmental representation (Baghsorki et al. teaches that after obtaining one or more of the second data, the environment analyzer updates the first path plan based on one or more of the second data (par [0040]); the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129])).  
	Although teaching that the processing system of vehicle is a self-learning model as noted above, Baghsorki et al. does not explicitly teach determining, by the computing system using one or more machine-learned models, an updated intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and a second intermediate environmental representation generated by the second autonomous vehicle.  Robinson et al. teaches such a limitation. 
	Robinson et al. is directed to method and system for detecting edge cases for use in training a vehicle control system.  More specifically, Robinson et al. teaches determining, by the computing system using one or more machine-learned models, an updated intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and a second intermediate environmental representation generated by the second autonomous vehicle (Robinson et al. teaches that the encoded data E1. E2 from each node is sent to the fusion node 30, which combines the sensor data by mapping the encoded data E1, E2 onto a latent space for the fusion node, and that the fusion node implements a bottleneck with an encoder and decoder (page 18, lines 10-18); the system implements a hierarchical network of neural networks that are machine learning agents that each include an encoder to a corresponding latent space and a decoder out of the latent space (page 15, lines 27-29); data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baghsorki et al. so that an updated intermediate environmental representation is determined using one or more machine-learned models, as taught by Robinson et al.  The modification would have allowed the system to improve environmental sensing by providing a computationally efficient and accurate means for fusing sensor data (see Robinson et al., Abstract). 

Regarding Claim 2, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 1, and further, the references teach wherein the one or more machine-learned models comprise a machine-learned aggregation model (Baghsorkhi et al. teaches that a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); determines a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment, and update the first profile based on the difference (par [0031]); the environment analyzer transforms the sensor data from the environment analyzer 104b and the sensor data from the environment analyzer 104c to the vantage point of the first vehicle 802, and fuses the transformed sensor data and the sensor data generated by the first vehicle 802 into an updated first perspective (par [0129]; FIGS. 8a, 8b); Robinson et al. teaches that data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)), wherein the machine-learned aggregation model comprises a graph neural network (Robinson et al. teaches that system is made up of a number of nodes in various levels in the form of a graph (page 21, lines 11-13); the neural network predicts one or more diver actions and identifies an edge case based on the prediction error relative to one or more observed driver actions (page 3, lines 1-3; FIG. 3)).  The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 3, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 2, and further, the references teach wherein each node of the graph neural network corresponds to a respective autonomous vehicle of a plurality of autonomous vehicles within the environment of the second autonomous vehicle (Robinson et al. teaches that the system is made up of a number of nodes in various levels in the form of a graph and neural network (Robinson et al., page 21, lines 11-13; FIG. 3); neural network consists of vehicle environment data (Abstract), indicating that each node is vehicle (FIG. 6)), wherein the plurality of autonomous vehicles comprises the first autonomous vehicle (Robinson et al. teaches that a fusion node receives sensor data from sensor nodes (FIG. 1); the computing system is carried by the vehicle (page 4, lines 1-6; FIG. 6)).  The motivation to combine the references is the same as that of claim 2. 

Regarding Claim 4, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 3, and further, the references teach wherein each respective autonomous vehicle of the plurality of autonomous vehicle is associated with a respective set of spatial coordinates (Robinson et al. teaches that a node receives as an input label indicating the classification of the sensor data where the classification includes classifications for various regions within the environment corresponding to carious coordinates in the sensor data (page 27, lines 28-32); Baghsorkhi et al. teaches that the nodes are identified based on relative location of the nodes in the environment to the first vehicle (par [0127]); the second vehicle 804 is behind the first vehicle and in an adjacent lane to the first vehicle 802 closer to the target vehicle 810 (par [0127]; FIG. 8b), indicating that each node is associated with coordinates), and wherein the machine-learned aggregation model is configured to transform the first decompressed intermediate environmental representation based at least in part on a set of spatial coordinates associated with the first autonomous vehicle (Baghsorkhi et al. teaches that if the response does not include state estimates, but rather sensor data from the identified nodes in the environment, the vehicle control system transforms the sensor data from the identified nodes to the first perspective of the first autonomous vehicle and then fuses the sensor data from the identified nodes with the sensor data generated by the data generator (par [0061])).  The motivation to combine the references is the same as that of claim 2. 

Regarding Claim 5, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 1, and further, the references teach wherein determining the updated intermediate environmental representation comprises: determining, by the computing system, a first time-corrected intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and a time delay correction model (Baghsorkhi et al. teaches that if the response does not include state estimates, but rather sensor data from the identified nodes in the environment, the vehicle control system transforms the sensor data from the identified nodes to the first perspective of the first autonomous vehicle and then fuses the sensor data from the identified nodes with the sensor data generated by the data generator (par [0061]); the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected; autonomous vehicle continuously fuses the sensor data and generates an up-to-date perspective of the environment (par [0028])), wherein the first time-corrected intermediate environmental representation accounts for a time delay associated with the first compressed intermediate environmental representation obtained from the first autonomous vehicle (Baghsorkhi et al. teaches that the environment analyzer identifies the missing data by tracking objects in the first perspective between different time steps (par [0039]); the response includes an example timestamp field and time to live field (par [0116]; FIG. 7b); the environment analyzer fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129]), indicating that the time delay associated with the received data is accounted for).  

Regarding Claim 6, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 5, and further, the references teach wherein determining the updated intermediate environmental representation further comprises: determining, by the computing system, the updated intermediate environmental representation based at least in part on the first time-corrected intermediate environmental representation, the second intermediate environmental representation generated by the second autonomous vehicle, and a machine-learned aggregation model (Baghsorkhi et al. teaches that the environment analyzer identifies the missing data by tracking objects in the first perspective between different time steps (par [0039]); the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected; the response includes an example timestamp field and time to live field (par [0116]; FIG. 7b); the environment analyzer fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129]); state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating the repeated steps of receiving the data from other vehicles to generate the first perspective by combining with the generated data through an aggregation model; Robinson et al. teaches that data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)).   The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 7, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 6, and further, the references teach wherein the machine-learned aggregation model is configured to aggregate the first time-corrected intermediate environmental representation and the second intermediate environmental representation and provide the updated intermediate environmental representation as an output of the machine-learned aggregation model (Baghsorkhi et al. teaches the environment analyzer fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129]); the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected.).  

Regarding Claim 8, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 1, and further, the references teach wherein generating the autonomy output for the second autonomous vehicle based at least in part on the updated intermediate environmental representation comprises: inputting, by the computing system, the updated intermediate environmental representation into a machine-learned perception and prediction model (Baghsorki et al. teaches that after obtaining one or more of the second data, the environment analyzer updates the first path plan based on one or more of the second data (par [0040]); the environment analyzer updates the first perspective (par [0040]); the vehicle control system recomputes the local path plan by generating a second local path plan, and that the second local path plan causes the first autonomous vehicle to avoid the lanes in which the missing object is predicted to be in (par [0059]); Robinson et al. teaches that data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)); and obtaining, by the computing system, the autonomy output as an output of the machine-learned perception and prediction model (Baghsorki et al. teaches that after obtaining one or more of the second data, the environment analyzer updates the first path plan based on one or more of the second data (par [0040]); the environment analyzer determines whether .  The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 9, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 1, and further, the references teach wherein the autonomy output is indicative of a bounding shape associated with an object within the environment of the second autonomous vehicle and one or more predicted future locations of the object (Baghsorkhi et al. teaches the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129])).  

Regarding Claim 10, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 1, and further, the references teach wherein the object is occluded from a field of view of one or more sensors of the second autonomous vehicle (Baghsorkhi et al. teaches that a first path is generated to move the first vehicle 802 from the environment 800 to the exit 812, and the environment analyzer identifies that sensor data of target vehicle 810 is missing due to third vehicle 806 blocking (par [0127]; FIG. 8b)).  

Regarding Claim 11, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computer-implemented method of claim 1, and further, the references teach further comprising: generating, by the computing system, a motion plan for the second autonomous vehicle based at least in part on the autonomy output (Baghsorkhi et al. teaches the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129]), indicating that the motion plan to cancel is generated); and initiating, by the computing system, a motion control of the second autonomous vehicle based at least in part on the motion plan (Baghsorkhi et al. teaches the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129])).  

Regarding Claim 12, Baghsorkhi et al. teaches A computing system (Baghsorkhi et al. teaches methods and apparatus to update autonomous vehicle perspectives (para [0001]); the communication involves V2V (par [0031]; FIG. 1)) comprising: a machine-learned aggregation model configured to aggregate a plurality of intermediate environmental representations from a plurality of autonomous vehicles (Baghsorkhi et al. teaches that a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); determines a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment, and update the first profile based on the difference (par [0031]); the environment analyzer transforms the sensor data from the environment analyzer 104b and the sensor data from the environment analyzer 104c to the vantage point of the first vehicle 802, and fuses the transformed sensor data and the sensor data generated by the first vehicle 802 into an updated first perspective (par [0129]; FIGS. 8a, 8b)); a machine-learned perception and prediction model configured to generate autonomy outputs (Baghsorki et al. teaches that after obtaining one or ; one or more processors (Baghsorki et al. teaches that vehicle control system and environment analyzer are implemented by programmable processors (par [0135][0136])); and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (Baghsorki et al. teaches machine readable instructions for executing by a processor are stored on a non-transitory computer readable medium (par [0137])), the operations comprising: obtaining a first compressed intermediate environmental representation from a first autonomous vehicle (Baghsorkhi et al. teaches that a first autonomous vehicle includes environment analyzer (par [0033]; FIG. 1); environmental analyzer updates a first profile by requesting one or more of the second data from the second vehicle (par [0038]); the second data is generated by the second autonomous vehicle 106 (par [0035]); second data represents a missing object (par [0040]); a profile generator compresses the first profile and transmits the first profile to the second autonomous vehicle (par [0051]); the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]); profile of an environment is a data structure that describes the environment according to predefined data elements (par [0031]); for LIDAR sensor, cameras and and/or radar sensors, the YOLO deep learning system analyzes and filters the LIDAR data, camera data, and the radar data for one or more of way data, edge data, background data, or other visual sensor data (par [0049])), wherein the first compressed intermediate environmental representation is indicative of at least a portion of an environment of a second autonomous vehicle (Baghsorkhi et al. teaches that the environment analyzer identifies missing data in the first data for ; generating a first decompressed intermediate environmental representation by decompressing the first compressed intermediate environmental representation (Baghsorkhi et al. teaches that the profile generator compresses the first profile and transmits the first profile to the second autonomous vehicle (par [0051]); the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]), indicating that the received compressed profile data needs to be decompressed); obtaining a second intermediate environmental representation generated by the second autonomous vehicle (Baghsorki et al. teaches the first autonomous vehicle uses sensors to generate the first data from environment A (par [0037]); a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); the environment analyzer transforms the sensor data from the environment analyzer 104b and the sensor data from the environment analyzer 104c to the vantage point of the first vehicle, and fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129])); determining, using the machine-learned aggregation model, an updated intermediate environmental representation based at least in part on the first decompressed 70intermediate environmental representation and the second intermediate environmental representation (Baghsorkhi et al. teaches that the first autonomous vehicle uses sensors to generate the first data from environment A (par [0037]); a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); determines a ; and generating, using the machine-learned perception and prediction model, an autonomy output for the second autonomous vehicle based at least in part on the updated intermediate environmental representation (Baghsorki et al. teaches that after obtaining one or more of the second data, the environment analyzer updates the first path plan based on one or more of the second data (par [0040]); the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129])).  
Although teaching that the processing system of vehicle is a self-learning machine that performs aggregation, perceive and predict as noted above, Baghsorki et al. does not explicitly teach a machine-learned aggregation model configured to aggregate a plurality of intermediate environmental representations from a plurality of autonomous vehicles; a machine-learned perception and prediction model configured to generate autonomy outputs; determining, using the machine-learned aggregation model, an updated intermediate environmental representation based at least in part on the first decompressed 70intermediate environmental representation and the second intermediate environmental representation; and generating, using the machine-learned perception and prediction model, an autonomy output for the second autonomous vehicle based at least in part on the updated intermediate environmental representation.  Robinson et al. teaches such a limitation. 
	Robinson et al. is directed to method and system for detecting edge cases for use in training a vehicle control system.  More specifically, Robinson et al. teaches a machine-learned model (Robinson et al. teaches that the encoded data E1. E2 from each node is sent to the fusion node 30, which combines the sensor data by mapping the encoded data E1, E2 onto a latent space for the fusion node, and that the fusion node implements a bottleneck with an encoder and decoder (page 18, lines 10-18); the system implements a hierarchical network of neural networks that are machine learning agents that each include an encoder to a corresponding latent space and a decoder out of the latent space (page 15, lines 27-29); data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baghsorki et al. so that an updated intermediate environmental representation is determined using one or more machine-learned models, as taught by Robinson et al.  The modification would have allowed the system to improve environmental sensing by providing a computationally efficient and accurate means for fusing sensor data (see Robinson et al., Abstract). 

Regarding Claim 13, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computing system of claim 12, and further, the references teach wherein determining the updated intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and the second intermediate environmental representation comprises: inputting the first decompressed intermediate environmental representation and the second intermediate environmental representation into the machine-learned aggregation model (Baghsorkhi et al. teaches the environment analyzer fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129]); the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]); Robinson et al. teaches that data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)), wherein the machine-learned aggregation model is configured to aggregate the first decompressed intermediate environmental representation and the second intermediate environmental representation to generate the updated intermediate environmental representation (Baghsorkhi et al. teaches that a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); determines a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment, and update the first profile based on the difference (par [0031]); the environment analyzer transforms the sensor data from the environment analyzer 104b and the sensor data from the environment analyzer 104c to the vantage point of the first vehicle 802, and fuses the transformed sensor data and the sensor data generated by the first vehicle 802 into an updated first perspective (par [0129]; FIGS. 8a, 8b)); and obtaining the updated intermediate environmental representation as an output of the machine-learned aggregation model (Baghsorkhi et al. teaches the environment analyzer tracks the objects in the environment 800 and now the target vehicle despite the impairment of the third vehicle blocking the target vehicle (par [0129]); the environment analyzer determines the state of the environment based on the fused sensor data as well as the state estimates from the environment analyzer 104b an 104c (par [0129]); the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle (par [0129])).  

Regarding Claim 14, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computing system of claim 12, and further, the references teach wherein the machine-learned aggregation model comprises a graph neural network (Robinson et al. teaches that system is made up of a number of nodes in various levels in the form of a graph (page 21, lines 11-13); the neural network predicts one or more diver actions and identifies an edge case based on the prediction error relative to one or more observed driver actions (page 3, lines 1-3; FIG. 3)), the graph neural network comprising a plurality of nodes each corresponding to a respective autonomous vehicle of the plurality of autonomous vehicle (Robinson et al. teaches that the system is made up of a number of nodes in various levels in the form of a graph and neural network (Robinson et al., page 21, lines 11-13; FIG. 3); neural network consists of vehicle environment data (Abstract), indicating that each node is vehicle (FIG. 6)), wherein the plurality of autonomous vehicles comprises the first autonomous vehicle and the second autonomous vehicle (Robinson et al. teaches that a fusion node receives sensor data from sensor nodes (FIG. 1); the computing system is carried by the vehicle (page 4, lines 1-6; FIGS. 1, 6)).  The motivation to combine these references is the same as that of claim 12. 

Regarding Claim 15, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computing system of claim 14, and further, the references teach wherein the machine-learned aggregation model is configured to initialized a node state of at least one node of the graph neural network and to update the node state of the at least one node based at least in part on a spatial transformation (Baghsorkhi et al. teaches that the vehicle control system resets the path plan for the first autonomous vehicle to the first path plan (par [0059]); the nodes are identified based on relative location of the nodes in the environment to the first vehicle (par [0127]); the second vehicle 804 is behind the first vehicle and in an adjacent lane to the first vehicle 802 closer to the target vehicle 810 (par [0127]; FIG. 8b), indicating that each node is associated with certain spatial relationship with other .   The motivation to combine these references is the same as that of claim 12. 

Regarding Claim 16, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computing system of claim 12, and further, the references teach further comprising a time delay correction model configured to adjust the first decompressed intermediate environmental representation to account for a time delay (Baghsorkhi et al. teaches that if the response does not include state estimates, but rather sensor data from the identified nodes in the environment, the vehicle control system transforms the sensor data from the identified nodes to the first perspective of the first autonomous vehicle and then fuses the sensor data from the identified nodes with the sensor data generated by the data generator (par [0061]); the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected).  

Regarding Claim 17, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computing system of claim 16, and further, the references teach wherein the first decompressed intermediate environmental representation is adjusted to account for the time delay using the time delay correction model (Baghsorkhi et al. teaches that the environment analyzer identifies the missing data by tracking objects in the first perspective between different time steps (par [0039]); the response includes an example timestamp field and time to live field (par [0116]; FIG. 7b); the environment analyzer fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129]), indicating that the time delay associated with the received data is accounted for).  

Regarding Claim 18, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The computing system of claim 12, and further, the references teach wherein obtaining the second intermediate environmental representation generated by the second autonomous vehicle comprises: obtaining sensor data via one or more sensors of the second autonomous vehicle (Baghsorkhi et al. teaches that the environment analyzer fuses the sensor data from the identified nodes with the sensor data generated by the data generator (par [0061])); and determining the second intermediate environmental representation based at least in part on the sensor data obtained via the one or more sensors of the second autonomous vehicle (Baghsorkhi et al. teaches that the environment analyzer fuses the sensor data from the identified nodes with the sensor data generated by the data generator (par [0061]); autonomous vehicle continuously fuses the sensor data and generates an up-to-date perspective of the environment (par [0028])).  

Regarding Claim 19, Baghsorkhi et al. teaches An autonomous vehicle (first autonomous vehicle 102 (FIG. 1)) comprising: one or more processors (Baghsorki et al. teaches that vehicle control system and environment analyzer are implemented by programmable processors (par [0135][0136]); environment analyzer 104 (FIGS. 1, 2)); and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations (Baghsorki et al. teaches machine readable instructions for executing by a processor are stored on a non-transitory computer readable medium (par [0137])), the operations comprising: obtaining a first compressed intermediate environmental representation from another autonomous vehicle (Baghsorkhi et al. teaches that a first autonomous vehicle includes environment analyzer (par [0033]; FIG. 1); environmental analyzer updates a first profile by requesting one or more of the second data from the second vehicle (par [0038]); the second data is generated by the second autonomous vehicle 106 (par [0035]); second data represents a missing object (par [0040]); a profile generator compresses the first profile and transmits the first profile to the second autonomous vehicle (par [0051]); the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]); profile of an environment is a data structure that describes the environment according to predefined data elements (par [0031]); for LIDAR sensor, cameras and and/or radar sensors, the YOLO deep learning system analyzes and filters the LIDAR data, camera data, and the radar data for one or more of way data, edge data, background data, or other visual sensor data (par [0049])), wherein the first compressed intermediate environmental representation is indicative of at least a portion of an environment of the autonomous vehicle (Baghsorkhi et al. teaches that the environment analyzer identifies missing data in the first data for objects in the first perspective (par [0039]); perspective includes the nodes in the environment and the environment in general (par [0028]); when determined that the missing data is due to an impairment, the environment analyzer identifies nodes in the environment that can provide sensor data for the missing object based on the relative location of the nodes in the environment (par [0039][0127]; FIGS. 8a, 8b), indicating that the missing object is in environment of requesting autonomous vehicle); generating a first decompressed intermediate environmental representation by decompressing the first compressed intermediate environmental representation (Baghsorkhi et al. teaches that the profile ; obtaining a second intermediate environmental representation (Baghsorki et al. teaches the first autonomous vehicle uses sensors to generate the first data from environment A (par [0037]); a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); the environment analyzer transforms the sensor data from the environment analyzer 104b and the sensor data from the environment analyzer 104c to the vantage point of the first vehicle, and fuses the transformed sensor data and the sensor data generated by the first vehicle into an updated first perspective (par [0129])); determining, using one or more machine-learned models, an updated intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and the second intermediate environmental representation (Baghsorkhi et al. teaches that the first autonomous vehicle uses sensors to generate the first data from environment A (par [0037]); a profile generator of environment analyzer generates a first profile of an environment based on a profile template and first data generated by a first vehicle (par [0031][0043]; FIG. 2); determines a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment, and update the first profile based on the difference (par [0031]); the environment analyzer updates the first perspective (par [0040]); the processing system of a vehicle that executes the instructions of updating profile is a self-learning machine such as a neural network (par [0208]; FIG. 9)); generating an autonomy output for the second autonomous vehicle based at least in part on the updated intermediate environmental representation (Baghsorki et al. teaches that after obtaining one or more of the second data, the environment analyzer updates the first path plan based on one or more of the second data (par [0040]); the environment , wherein the autonomy 72output is indicative of an object within the environment of the autonomous vehicle and one or more predicted future locations of the object (Baghsorki et al. teaches that the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle (par [0129]; FIGS. 8a, 8b)); and generating a motion plan for the autonomous vehicle based at least in part on the autonomy output (Baghsorki et al. teaches that the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129])).  
Although teaching that the processing system of vehicle is a self-learning machine as noted above, Baghsorki et al. does not explicitly teach determining, using one or more machine-learned models, an updated intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation and the second intermediate environmental representation.  Robinson et al. teaches such a limitation. 
	Robinson et al. is directed to method and system for detecting edge cases for use in training a vehicle control system.  More specifically, Robinson et al. teaches a machine-learned model (Robinson et al. teaches that the encoded data E1. E2 from each node is sent to the fusion node 30, which combines the sensor data by mapping the encoded data E1, E2 onto a latent space for the fusion node, and that the fusion node implements a bottleneck with an encoder and decoder (page 18, lines 10-18); the system implements a hierarchical network of neural networks that are machine learning agents that each include an encoder to a corresponding latent space and a decoder out of the latent space (page 15, . 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Baghsorki et al. so that an updated intermediate environmental representation is determined using one or more machine-learned models, as taught by Robinson et al.  The modification would have allowed the system to improve environmental sensing by providing a computationally efficient and accurate means for fusing sensor data (see Robinson et al., Abstract). 

Regarding Claim 20, the combined teachings of Baghsorkhi et al. and Robinson et al. teach The autonomous vehicle of claim 19, and further, the references teach wherein the object is occluded from a field of view of one or more sensors of the autonomous vehicle (Baghsorkhi et al. teaches that a first path is generated to move the first vehicle 802 from the environment 800 to the exit 812, and the environment analyzer identifies that sensor data of target vehicle 810 is missing due to third vehicle 806 blocking (par [0127]; FIG. 8b)), and wherein the motion plan comprises a trajectory for the autonomous vehicle to avoid a collision with the object (Baghsorkhi et al. teaches that the environment analyzer determines whether the trajectory of the target vehicle intersects with the first path plan of the first vehicle, and if so, the environment analyzer cancels the first path plan and recomputes a second path plan that does not intersect with the trajectory of the target vehicle (par [0129])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414